Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office Action is in response to the application 16/747,373 filed on 09/14/2022. The Applicant has amended claims 1, 10, 16, 18, 24, and 26 and cancelled claim 9. Claims 1-3, 5-8, 10, 11, 16-18, 21-27 have been examined and are pending herein.

Response to Arguments/Remarks
Rejections under 35 U.S.C. § 103 – Regarding claims 1+, the Applicant has incorporated the subject matter of now cancelled claim 9 into independent claims 1, 10, and 18. The Applicant argues that prior art, Praden, Chanteau, and Maalismaa, individually or in combination, fail to disclose newly amended claim 1, specifically, the limitation “wherein the first return signal, the second return signal, or both, identifies a signal quality; and transmitting the first return signal via the return channel during the first return channel window”, see page 7 of Applicant’s Remarks.  Similar arguments are made for corresponding independent claims 10 and 18. The Examiner has considered the Applicant’s arguments but respectfully disagrees as the disclosure of Maalismaa discloses the limitations in question. In paragraphs 0005 and 0009 of Maalismaa, the DVB-T receiver provides interactive services and includes a GSM function to provide the return link or return channel. In paragraph 0010 a potential problem is addressed in that the DVB-T receiver sees significant GSM transmitter noise and errors during transmission in the return channel which reads on limitation “wherein the first return signal, the second return signal, or both, identifies a signal quality”. When DVB-T receiver sees significant GSM transmitter noise and errors during transmission in the return channel, this occurrence initiates a request to change the transmitter frequency. The change in frequency sufficiently separates the signals to avoid any more interference with the interactive information, see also paragraphs 0014, 0025, 0032, and 0036. Base on this reasoning, the rejection under this section remains.
	Regarding Examiner’s use of Official Notice in the rejection of claim 7 in Applicant’s Remarks in page 8, the Examiner asserts that the “delay” is well-known in the art and further evidence can be found in prior art, Praden, to disclose “wherein the first return channel window and the second return channel window are separated by a delay.” See Praden, paragraphs 0130, 0131, and 0155. Praden discloses generating a random delay for sending non-critical reports at randomization of date and time from devices as to avoid sending reports at the same time.
  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-8, 10, 16-18, and 21-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Praden (U.S. Patent Publication 2012/0124605), in view of Chanteau (U.S. Patent No. 6,868,255), in further view of Maalismaa (US Patent Publication 2005/0170798).

Regarding claims 1, 10, and 18, Praden teaches receive a broadcast signal comprising encoded broadcast media content and encoded return channel information, and wherein the encoded return channel information comprises ([0010, 0013 0043, 0049-0050, 0053, 0065-0068]): a return channel [0141] an identifier of a return channel to be used for sending a corresponding audience report response); and transmission circuitry configured to ([0157-0158]: transmit the return signal via the return channel during the return channel window (Praden [0010] at least one terminal sends back, through a return channel, to an audience report collecting device, as a response to the audience report request, an audience report relating to the at least one content of the broadcast data processed by the at least one terminal, said audience report response. [0083-0085, 0155]).
Praden fails to explicitly disclose a return channel window, wherein the return channel window comprises a time period in which the receiver can provide a return signal via the return channel; and wherein the time period is different than another time period in which an additional receiver can provide an additional return signal via the return channel, as indicated by Application No. 16/747,373RCE, Amendment, and Response toAdvisory Action Mailed July 6, 2021 andFinal Office Action Mailed April 21, 2021Page 4an additional return channel window assigned to the additional receiver, and wherein the return signal, the additional return signal, or both, identifies a signal quality.
While Praden teaches a return channel, Chanteau is combined to teach a return channel window, wherein the return channel window comprises a time period in which the receiver can provide a return signal via the return channel (Chanteau [Col. 1, Lines 45-55] signaling signals are transmitted to users in the downward stream from an operator, [Col. 3, Lines 34-42] each user device is authorized to transmit a return signal via an antenna to the satellite in a time window, the time window being determined by the operator which is transmitted in the form of data in the downward stream to the users), and wherein the time period is different than another time period in which an additional receiver can provide an additional return signal via the return channel, as indicated by Application No. 16/747,373RCE, Amendment, and Response toAdvisory Action Mailed July 6, 2021 andFinal Office Action Mailed April 21, 2021Page 4an additional return channel window assigned to the additional receiver ([Col. 3, Lines 37-42] the time window is determined by the operator so that the operator knows the list of the users who are grouped in the same collective distribution network, because the same time window must not be assigned to two users of the same network). An additional receiver is authorized to transmit a return signal determined by the operator defined in the downstream signal transmitted from the operator.
Maalismaa is further combined to teach and wherein the return signal, the additional return signal, or both, identifies a signal quality ([0005, 0009, 0010, 0014, 0025, 0032, 0036]).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art, to combine the teachings of Praden, to include the teachings of Chanteau, for the purpose of frequency management of return signals (Chanteau [Col. 1, Lines 24-25]), and to further include the teachings of Maalismaa, for the purpose of avoiding or substantially reducing interference in the DVB-T stream (Maalismaa [0034]).

Regarding claim 5, Praden-Chanteau-Maalismaa teaches wherein the return channel is valid for the first receiver during the first time period (Praden [0155] generating a delay to avoid sending in the same time; Chanteau [Col. 3, Lines 32-36] each user is authorized to only transmit in a specific time window defined by the operator).  No other user may transmit within the same window.

Regarding claim 6, Praden-Chanteau-Maalismaa teaches wherein the first return signal, the second return signal, or both, identify voting information, polling information, or both. Polling information is disclosed throughout Praden’s disclosure - at least one piece of information relating to a request for measuring an audience of at least one content in an audience report request, and at least one terminal sends back, through a return channel, to an audience report collecting device, a response to the audience report request, an audience report response relating to the at least one content of the broadcast data, in at least [0010].

Regarding claim 7, Praden-Chanteau-Maalismaa teaches wherein the first return channel window and the second return channel window are separated by a delay (Praden [0130, 0131, 0146, 0155]).

Regarding claim 8, Praden-Chanteau-Maalismaa teaches wherein the first return signal, the second return signal, or both, identifies viewing data, usage data, or both (Praden [0145] The carried information to the metering devices may thus contain a type of requested report, some requested metrics, some data, such as a user profile type and/or a user preference type, used upon the client side (the card and/or the phone) by the metering device to filter the audience report request and/or to filter, according to a corresponding user profile type and/or a user preference type, a type of subscriber card and/or user, and/or according to a corresponding history usage or personalized data stored within the client side (the card and/or the phone).  

Regarding claim 16, Praden-Chanteau-Maalismaa teaches decode the return channel information; and pass the return channel information to the transmission circuitry (Praden [0141] an identifier of a return channel to be used for sending a corresponding audience report response; See Praden’s figures for transmission circuitry; Chanteau – at least in [Col. 3, Lines 23-28]).    

Regarding claim 17, Praden-Chanteau-Maalismaa teaches the receiver comprises a television set, a set-top box, a radio, or a combination thereof (Praden [0022] As terminal, it can be, for example, a mobile telephone, a PDA (acronym for "Personal Digital Assistant"), a Personal Computer (or PC) a mobile laptop, or a portable TV. The terminal may be able to cooperate with a token. Chanteau [Col. 3, Lines 16-18]).  

Regarding claim 21, Praden-Chanteau-Maalismaa teaches receiving a portion of a spectrum; and transmitting the first return signal over the portion of the spectrum via the return channel during the first return channel window (Chanteau [Col. 3, Lines 13-28]). 

Regarding claim 22, Praden-Chanteau-Maalismaa does not expressly disclose the delay is pseudorandom. However, the delay specifically chosen as pseudorandom is a minor modification from the prior art of record that would be the result of obvious design choice to be determined through routine experimentation and optimization as it is known to one of ordinary skill in the art to optimize the operation of the invention. A delay is well-known in the art to be inserted between response signals in order to avoid collisions, see Kaplan (US 2009/0079580) provided in the IDS filed 04/20/2020. Also, see Praden ([0130, 0131, 0146, 0155]).

Regarding claim 23, Praden-Chanteau-Maalismaa teaches comprising transmitting the first return signal directly to a broadcaster of the encoded broadcast media content via the return channel during the first return channel window (Chanteau [Col. 5, Lines 6-20]).

Regarding claim 24, Praden-Chanteau-Maalismaa teaches wherein the first return channel window is specifically assigned by the broadcaster to the first receiver (Chanteau [Col. 3, Lines 34-42]; Praden discloses a broadcast server requests an audience report from each terminal, and a specific time window is given for each metering device to return an audience report on the return channel as to avoid all metering devices sending in at the same time ([0016]).

Regarding claim 25, Praden-Chanteau-Maalismaa teaches receiving a user interaction with the encoded broadcast media content (Praden [0021] the terminal is adapted to receive, through the broadcast channel, at least one piece of information relating to a request for measuring an audience of at least one content of the data, said audience report request; and send back, through a return channel, to outside, as a response to the audience report request, an audience report relating to the at least one content of the broadcast data processed by the terminal, said audience report response); and transmitting an indication of the user interaction via the first return signal during the first return channel window (Praden {0147-0148]).  

Regarding claim 26, Praden-Chanteau-Maalismaa teaches wherein the encoded broadcast media cotent comprises a game show and wherein the user interaction comprises polling associated with the game show (Praden – [ 0045] The application data that can be considered as content data may be any application that provides, when executed by the phone 14 and/or the card 16, a service to the phone user, such as a game.)  

Regarding claim 27, Praden-Chanteau-Maalismaa teaches wherein only responses received from the first receiver during the first return channel window are accepted by a broadcaster of the encoded broadcast media content (Chanteau {Col. 3, Lines 34-42]).


Claims 2, 3, 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Praden (US 2012/0124605), in view of Chanteau (U.S. Patent No. 6,868,255), in further view of Maalismaa (U.S. Patent Publication 20050170798), in further view of Vare (U.S. Patent Publication 2009/0103649), in further view of Moon (WO 2010/067983 A2).

Regarding claim 2, Praden-Chanteau-Maalismaa fail to explicitly disclose receiving a beacon signal at the first receiver, wherein the beacon signal identifies one or more modifications to a center frequency, a bandwidth, or a modulation type of the broadcast signal that will be subsequently implemented in a modified broadcast signal.
However, from an analogous art, Vare teaches receive a beacon signal at the first receiver ([abstract, 0005, 0035] and Fig. 30) identifying one or more modifications to a center frequency, a bandwidth, or a modulation type of the broadcast signal that will be subsequently implemented in a modified broadcast signal; and tune the receiver based on the one or more modifications to receive the modified broadcast signal ([0083, 0130, 0135, 0150] pre-signaling information and notification data including center frequency and modulation information, and other miscellaneous parameters); [0169-0170] the parameters may change dynamically when the network is reconfigured; [0038-0039] bandwidth and other parameters need to be known before  signaling can be decoded). 
While Chanteau teaches a center frequency (Col. 1, lines 54-63), Vare teaches the beacon signal with modifications to a center frequency, a bandwidth, and a modulation type, Moon is added to disclose a center frequency, a bandwidth, and a modulation type ([61] centre_frequency, [57] bandwidth, [58] Modulation; Fig. 5; Fig. 17).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art, to combine the teachings of Praden-Chanteau-Maalismaa, to include the teachings of Vare, and to further include the teachings of Moon, for the purpose of reducing how long it takes to perform channel search/service discovery (Vare [0041]), and for the purpose of efficient transmission (Moon [14]).

Regarding claim 3, Praden-Chanteau-Maalismaa-Vare-Moon disclose tuning the first receiver based on the one or more modifications to receive the modified broadcast signal (Moon – Fig. 14).  

Regarding claim 11, Praden-Chanteau-Maalismaa-Vare-Moon discloses the receiver comprises an internal clock configured to synchronize the transmission of the return signal during the return channel window (Vare [0038]). TPS (Transmitter Parameter Signaling) is included in the standard to help receiver synchronization; [0066, 0085, 0086]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421         

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421